                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 MICKEL McNEIL,

                         Plaintiff,

         v.                                              CAUSE NO. 3:19-CV-482-DRL-MGG

 WARDEN HYATT et al.,

                         Defendants.

                                       OPINION & ORDER

        Mickel McNeil, a prisoner without a lawyer, proceeds on an Eighth Amendment claim for

money damages against Officer Griffin for acting with deliberate indifference to his safety during

violent attacks while on parole. He also proceeds on an injunctive relief claim against Warden Hyatt

in his official capacity at the Miami Correctional Facility to take protective measures as required by

the Eighth Amendment. The Warden filed the instant motion for summary judgment, arguing that

Mr. McNeil failed to exhaust his administrative remedies on the injunctive relief claim. In response,

Mr. McNeil argues that departmental policy does not allow inmates to submit grievances on parole

decisions and that he faced the same risk of harm during his time on parole and during his time at the

Miami Correctional Facility.

        In a declaration, Shawna Morson, grievance specialist at the Miami Correctional Facility,

attested that a grievance process is available to inmates and is explained to them at orientation. ECF

31-1. The grievance policy is also available to inmates at the law library. Id. This policy sets forth a

four-step grievance process. ECF 31-2. First, an inmate must attempt to informally resolve a

complaint, typically by speaking to the staff member most directly associated with the complaint. Id.

at 8-9. If the inmate is unable to resolve the complaint informally, he may file a formal grievance with

the grievance specialist. Id. at 9-11. If an inmate is dissatisfied with the grievance specialist’s
determination on a formal grievance, he may file an appeal with the warden or his designee. Id. at 11-

12. Finally, if an inmate is dissatisfied with the warden’s determination, he may file an appeal with the

department grievance manager. Id. at 12-13.

        According to the grievance records, Mr. McNeil never completed the grievance process with

respect to any issue during his time at the Miami Correctional Facility, though he submitted a formal

grievance regarding his inability to obtain documents for a disciplinary appeal. ECF 31-1. Further, in

one of his filings, Mr. McNeil attached a formal grievance, dated November 28, 2018. ECF 29 at 4.

In this grievance, he complained about his inability to obtain paperwork in connection with his parole

proceedings.

        Summary judgment must be granted when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of

material fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a

genuine issue of material fact exists, the court must construe all facts in the light most favorable to the

non-moving party and draw all reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278,

282 (7th Cir. 2003).

        Under 42 U.S.C. § 1997e(a), prisoners are required to exhaust available administrative remedies

before filing lawsuits in federal court. “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the claim on the merits,

even if the prisoner exhausts intra-prison remedies before judgment.” Perez v. Wisconsin Dep’t of Corr.,

182 F.3d 532, 535 (7th Cir. 1999). “Failure to exhaust is an affirmative defense that a defendant has

the burden of proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015). The Seventh Circuit has

taken a “strict compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).




                                                    2
“[A] prisoner who does not properly take each step within the administrative process has failed to

exhaust state remedies.” Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002).

        The Warden argues that he is entitled to summary judgment because Mr. McNeil never

submitted a grievance regarding his need for protection from other inmates. Mr. McNeil doesn’t

dispute that he didn’t. He merely maintains that departmental policy doesn’t allow inmates to submit

grievances on parole decisions and that he faced the same risk of harm during his time on parole and

during his time at the Miami Correctional Facility. While the grievance policy excludes parole

decisions, it expressly allows inmates to submit grievances on the actions of individual staff members

and how they interpret and apply policies, procedures, and rules. ECF 31-2 at 3-4. In Mr. McNeil’s

case, the risks of harm inside and outside of prison may bear some relation, and his conflation of the

risks may be understandable, but the grievance policy would have allowed him to submit a grievance

that focused on his risk of harm inside the prison. In sum, the undisputed evidence indicates that a

grievance process was available to Mr. McNeil but that he didn’t complete the grievance process for

his injunctive relief claim.

        Additionally, in a recent letter, Mr. McNeil informs the court that he has transferred from the

Miami Correctional Facility to the Westville Correctional Facility and that he has been placed in

restrictive housing. ECF 43. Though Mr. McNeil contends that these housing conditions are unfair,

his concerns are unrelated to his need for protection from other inmates, and he is no longer under

the control of the Warden of the Miami Correctional Facility. Consequently, the court finds that the

claim for injunctive relief is moot. See City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983); Higgason v.

Farley, 83 F.3d 807, 811 (7th Cir. 1996). Because Mr. McNeil did not complete the grievance process

with respect to the injunctive relief claim and because the claim is moot, the court grants the motion

for summary judgment. This case will proceed on Mr. McNeil’s claim against Officer Griffin.




                                                    3
        In the same letter, Mr. McNeil requests a settlement conference. The parties are encouraged

to negotiate settlement, but the court declines to hold a settlement conference absent some indication

of interest from the remaining defendant.

        As a final matter, the court observes Mr. McNeil’s practice of seeking assistance from the

court through letters instead of motions. According to the Federal Rules of Civil Procedure, “[a]

request for a court order must be made by motion,” which should include the case number and caption

and identify the specific type of relief sought as well as the factual and legal bases underlying the

request. Fed. R. Civ. P. 7(b). While the court will review and liberally construe any document Mr.

McNeil files, he is advised that filing letters instead of motions greatly increases the chances that his

requests for a court order will be misunderstood or overlooked.1

        For these reasons, the court:

        (1) GRANTS the motion for summary judgment (ECF 31); and

        (2) DISMISSES the Warden of the Miami Correctional Facility.

        SO ORDERED.

        April 14, 2020                                    s/ Damon R. Leichty
                                                          Judge, United States District Court




1 While parties must present requests for court orders in the form of a motion, they may write letters to the
clerk’s office for copies of filings or the docket sheet.


                                                     4
